      Case 1:19-cv-00021-VSB-BCM Document 298 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             1/19/2021
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :               19-cv-0021 (VSB)
                      -against-                           :
                                                          :                    ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiffs’ letter motion dated January 15, 2021, (Doc. 288), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to:

    1. File under seal Exhibit B to the Declaration of Michael Schwimmer; and

    2. Publicly file redacted versions of Plaintiffs’ Reply Memorandum of Law, the Declaration

        of Jon Hageali, and Exhibit 1 to the Declaration of Elyse Echtman.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Plaintiffs’ motion. Accordingly, it is hereby:

        ORDERED that Plaintiffs may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying their letter motion.

SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
